DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a step of “evacuating the foil chamber” in addition to “a step of venting the foil chamber”. It is unclear as to whether this is referring to the same step of venting/evacuating the foil chamber or if it is referring to a separate step of venting that is different than the step of evacuating.
Regarding claims 2-3, they are dependent on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (DE 102014218399 A1 - US 2017/0254720 A1 as English language equivalent) (hereinafter Decker) in view of Downing (US 2013/0186180 A1) (hereinafter Downing).
As best understood regarding claim 1, Decker teaches a method for testing a test specimen for the presence of a leak (see Abstract) using a foil chamber [film chamber 10] to receive the test specimen [test object 22] (Para [0018], see Figs. 1-3), wherein the foil chamber [10] comprises walls [16, 18] enclosing a foil chamber volume [20] (Para [0018], see Figs. 1-3), wherein the walls comprise at least one flexible wall portion [16] adjoining a measurement volume [34] which is arranged on a side of the flexible wall portion opposite the foil chamber volume and is hermetically separated from the foil chamber volume (Para [0018-0019], see Figs. 1-3), the method comprising the steps of:
	introducing the test specimen [22] into the foil chamber [10] (Para [0018, 0022], see Figs. 1-3), closing the foil chamber (Para [0022]), evacuating the foil chamber (Para [0022]), and monitoring the measurement volume [34] during closing and evacuating of the foil chamber (Para [0024]), 
	wherein a vent valve [40] connecting the measurement volume to atmosphere (Para [0020]) is closed prior to and during closing of the foil chamber and prior to a step of venting the foil chamber [measurement volume 34 vented via the vent valve after 
Decker fails to teach wherein the vent valve is closed when a pressure in the measurement volume is below a predetermined threshold value and is opened as soon as the pressure in the measurement volume exceeds the threshold value during closing of the foil chamber. Decker additionally teaches where it can be desirable to achieve a pressure of 1 atmosphere in the measuring volume through control of the ventilation valve (Para [0022]). 
Downing teaches a leak detection method comprising control of a ventilation valve that is closed when a pressure in a volume is below a predetermined threshold value and opening the valve as soon as the pressure in the volume exceeds the threshold value (see Claim 15). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Decker with Downing such that the vent valve is closed when a pressure in the measurement volume is below a predetermined threshold value and is opened as soon as the pressure in the measurement volume exceeds the threshold value during closing of the foil chamber in order to maintain the chamber at a desired pressure.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Decker in view of Downing, as applied to claim 1 above, as further evidenced by Casari (US 2017/0254721 A1) (hereinafter Casari).
	Regarding claim 2, Decker in view of Downing as applied to claim 1 above teaches the claimed invention, except for explicitly teaching wherein the vent valve 
Regarding claim 3, Decker in view of Downing as applied to claim 1 above teaches the claimed invention, except for wherein the test specimen is removed from the foil chamber after the test leak and a new test specimen is placed in the foil chamber for a subsequent leak test, wherein the vent valve is closed prior to the removal of the test specimen and remains closed during the introducing the new test specimen into the foil chamber and is opened as soon as the pressure in the measurement volume exceeds the threshold value upon closing the foil chamber. 
Decker additionally teaches wherein the measuring volume is hermetically closed independent of the state of closure of the film chamber [measuring volume hermetically 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Decker in view of Downing such that the vent valve is closed when a pressure in the measurement volume is below a predetermined threshold value and is opened as soon as the pressure in the measurement volume exceeds the threshold value during closing of the foil chamber in order to maintain the chamber at a desired pressure. It is known in the art of leakage testing to repeat a leakage testing method by replacing a test sample in a leak testing apparatus with a new sample to be tested - see Casari Para [0017].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861